Title: To George Washington from Daniel Parker, 18 September 1783
From: Parker, Daniel
To: Washington, George


                  
                     Sir
                     New York Septemr 18th 1783
                  
                  I had the honor to receive your Excellency’s favor of the 12th instant since which I have caused the Glasses to be procured by Mr Fraunces as per inclosed Bill—The two pipes of wine were shipt on board the ship Hunter for Alexandria together with some Goods belonging to your Excellency that were in the care of Capt. Pemberton—the whole are directed to the care of Mr George Gray Merchant in Port Tobacco who was in this City some days since and promis’d to send them immediately on their arrival to Mount Vernon—As the ship does not sail before Monday I shall cause one pipe of the wine to be taken out of her and include the other with all the Goods that are sent in her for your account in one Bill of lading which I shall transmit to your Excellency by the next Conveyance; I requested Mr Fraunces to obtain the lowest price that a neat and compleat set of Table China could be obtained for, he has made particular enquiry and can find none on better terms than the inclosed which I think is higher than they can be bought for in Philadelphia—We can find no compleat setts that are ready packd in this City.
                  West India goods in general are 10 per Cent cheaper here than in Philadelphia at this juncture but the fluctuating state of the markets renders it very uncertain which may be the cheaper three weeks hence—Super fine broad cloths and table Linnen are cheaper in Philadelphia than here—Irish linnen and hard-ware of all kinds are nearly the same price in both places—British goods in general differ very little in price.  I have the Honor to be with the greatest Respect Your Excellency’s Most Obedt servt 
                  
                     Danl Parker
                     
                  
                Enclosure
                                    
                     
                         Septr 18th 1783
                     27 Dishes 2Turreen’s 2Dishes for Do 2Sallad Dishes 4Butter Boats 4Dishes for Do 6small Turreen’s 6Dishes for Do43Flatt Plates43Soop Do42Desart Do 24Froot Do205ps. for 36 Guine’s
                        Blue White China
                     
                  
                  
                Enclosure
                                    
                     
                        New York 18th Septr 1783
                     
                     Mr Saml Fraunces Bot of Edward Nicoll Junr For His Excellency Genl Washington
                        6doz. Cut Wine Goblets32/£9.122doz. do Claret do48/4.163doz. Beer do48/ 7.43doz. Water basons48/10.1618Quart Decanters12/.162Water Bottles8/.164less do 4/.141Pr Cut Rummers. 81Pr butter TubsBarrls   . 4£42.10Contents Recd       Edwd Nicoll Junr
                     
                  
               